Citation Nr: 1030117	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The appellant served on active military duty from October 13, 
1976 to November 23, 1976.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  
In that decision, the RO denied a claim for service connection 
for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In an August 2006 statement, the appellant stated he had signed 
an authorization and consent form for records and that he was a 
Social Security Administration (SSA) recipient.  

A February 2008 SSA response to a VA request for records shows 
that the appellant was currently entitled to disability benefits.  
The SSA response also showed the appellant's folder was forwarded 
to a different SSA office; instructions were given to fax a 
follow up request to a different SSA office.  There is no showing 
in the file that this follow up was completed.  On remand, the 
appellant's SSA records should be obtained.  If this is not 
possible, documentation to this effect should be noted.  

On the August 2006 authorization and consent form, there is a 
note stating that the appellant sent in some records.  The note 
implied that since some records were submitted, it was not 
necessary to follow up with entities listed by the appellant to 
get all records.  The Board finds that it is necessary to ensure 
that all relevant information is in the file.  The RO should 
attempt to request records from each entity the appellant 
specifies on an authorization and consent form.  Negative replies 
should be associated with the appellant's claims file.  

In his August 2006 statement, the appellant stated he experienced 
low back pain at basic training.  At the February 2009 Board 
hearing, he stated he was released from service because of his 
back problems.  He had no trauma, but did exercise during 
physical training (Transcript, p 3).  The appellant also stated 
he had an opinion linking his back disability to service.  
(Transcript, p 4.)  

A February 2009 hand written note from Dr. Santos is in the file.  
The appellant was referred for back pain he had since he was 
approximately 32.  He had back symptoms in the Army and a work-
related diagnosis.  The appellant was healed for a period, but he 
now complained of spasm and central intervertebral disc 
herniation.  

The appellant's September 1976 enlistment examination is negative 
for complaints, findings or symptoms of a back disability.  A 
November 1976 separation examination also shows no objective 
findings or symptoms, although appellant reported being in a 
General Hospital in Puerto Rico.  The reason and type of 
treatment was not reported.  The appellant checked arthritis, 
bone or joint deformity, and recurrent back pain on a report of 
medical history; no physician's remarks are noted.  His DD 214 
shows that he was discharged due to marginal or non-productive 
performance in the Trainee Discharge Program.  

An April 1985 record shows the appellant went to a private 
provider and reported that he hurt his back at work (factory) 
while putting something in a van.  The diagnosis was "acute 
lumbar back pain; muscle sprain versus disc disease."  In August 
1988, a private evaluation found the appellant was magnifying his 
symptoms and did not give good effort.  An April 2008 private MRI 
(magnetic resonance imaging report) shows disc herniation at L4-
L5 and L5-S1.  

On remand, the appellant's service personnel records should be 
obtained.  Also, the appellant should receive a VA examination to 
determine the etiology of his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain SSA records for the appellant and 
associate them with the file.  A negative 
reply is requested and should be documented 
in the file.  

2.  Obtain the appellant's service personnel 
records and associate them with the file.  A 
negative reply is requested and should be 
documented in the file.  

3.  After obtaining any necessary 
authorization from the appellant, request 
records from the entities that may have 
relevant private medical records (listed on 
the August 2006 authorization and consent 
form).  Also, complete treatment records from 
Drs. Santos and Fretas (spelling?) should be 
obtained (the appellant testified that he was 
receiving or had received treatment from 
these medical providers).  Negative replies 
are requested and should be documented in the 
file.  

4.  After the above development has been 
completed, schedule the appellant for a 
pertinent VA examination to determine the 
nature and etiology of any lumbar spine 
disability.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the examination.  
All indicated testing, including X-rays, 
should be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any lumbar spine disability diagnosed on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that such disability had its 
clinical onset in service or increased in 
severity during active service.  

The examiner should reference: 
*	the February 2009 Board hearing 
transcript where the appellant stated he 
began having back pain in service 
(Transcript, p 2-3); 
*	the February 2009 hand written note from 
Dr. Santos; 
*	November 1976 separation examination; 
and 
*	the April 1985 private record showing 
the appellant hurt his back at work.  

Complete rationale should be given for all 
opinions reached.  

5.  Re-adjudicate the claims of service 
connection for a lumbar spine disability.  If 
the decision remains in any way adverse to 
the appellant, provide a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

